      Case 2:18-cv-00539-MJH-PLD Document 367 Filed 03/16/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KYLE HOLBROOK, et al.                            )
                                                 )
       Plaintiffs,                               )   Civil No. 18-539
                                                 )    Judge Marilyn J. Horan/
               v.                                )    Magistrate Judge Patricia l. Dodge
                                                 )
CITY OF PITTSBURGH, et al.                       )
                                                 )
       Defendants.                               )


                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Patricia L. Dodge for

pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and

Rule 72 of the Local Rules for Magistrate Judges.

       On January 27, 2021, the Magistrate Judge issued a Report and Recommendation, ECF

No.363, recommending that the Motion to Dismiss Pursuant to F.R.C.P. 12 (b)(5) and (b)(2)

filed by Defendant Urban Redevelopment Authority of Pittsburgh (ECF No. 345) be granted.

The parties were informed that written objections to the Report and Recommendation were due

by February 10, 2021. To date, no objections have been filed nor has any party sought an

extension of time in which to file objections.

       Accordingly, after de novo review of the pleadings and the documents in the case,

together with the Report and Recommendation, the following order is entered:

       AND NOW, this 16th day of March 2021, it is hereby ORDERED as follows:



       The Magistrate Judge’s Report and Recommendation, ECF No. 363, dated January 27,

2021, is adopted as the Opinion of the Court.
      Case 2:18-cv-00539-MJH-PLD Document 367 Filed 03/16/21 Page 2 of 2




       IT IS FURTHER ORDERED that Defendant Urban Redevelopment Authority of

Pittsburgh’s Motion to Dismiss Pursuant to F.R.C.P. 12 (b)(5) and (b)(2), ECF No. 345, is

GRANTED. The Court finds that Defendant Urban Redevelopment Authority of Pittsburgh has

never been served with process in this matter, and that the Plaintiff lacks good cause for its

failure to accomplish service of process. Therefore, the Court lacks personal jurisdiction over

Defendant Urban Redevelopment Authority of Pittsburgh and, in the exercise of its discretion,

dismisses all claims in this matter against Urban Redevelopment Authority of Pittsburgh, without

prejudice.



                                              By the Court:


                                              ___________ ___________________
                                                                           _ ______
                                              ____________________________________
                                              Marilyn J. Horan
                                              United States District Judge




                                                 2
